Appellate Case: 20-9502    Document: 010110718259        Date Filed: 08/01/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CARLOS E. LOCKWOOD ALVAREZ,

        Petitioner,

  v.                                                          No. 20-9502
                                                          (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HOLMES, BACHARACH, and EID, Circuit Judges.
                   _________________________________

       In 2018, Carlos E. Lockwood Alvarez, a citizen of Mexico, attempted U.S.

 entry without possessing a valid entry document. The Department of Homeland

 Security charged Lockwood Alvarez with inadmissibility under 8 U.S.C.

 § 1182(a)(7)(A)(i)(I) and the Immigration Judge (IJ) found clear and convincing

 evidence supporting the charge. Lockwood Alvarez then applied for deferral of

 removal under the Convention Against Torture (CAT). The IJ denied the application

 and Lockwood Alvarez appealed the decision to the Board of Immigration Appeals

 (BIA). The BIA found no clear error in the IJ’s denial, concluding that “it is not


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-9502    Document: 010110718259        Date Filed: 08/01/2022     Page: 2



 more likely than not that [Lockwood Alvarez] will experience torture at the hands of

 public officials in Mexico,” and it dismissed the appeal. R. Vol. I at 3.

       Lockwood Alvarez now seeks review of the BIA’s decision. He argues, in

 part, that the BIA erred by applying the clear error standard to the IJ’s factual finding

 for the relocation factor under 8 C.F.R. § 1208.16(c)(3)(ii). However, looking

 exclusively to the BIA’s decision, the BIA rested its relocation conclusion on a

 purely factual finding supported by substantial evidence under the proper legal

 standards. Thus, we deny Lockwood Alvarez’s petition for judicial review. We also

 grant Lockwood Alvarez’s motion for leave to proceed in forma pauperis.

                                          I.

       In 2011, Lockwood Alvarez, a citizen of Mexico, was removed from the

 United States to Mexico. According to Lockwood Alvarez’s testimony, after his

 removal he was kidnapped and tortured for multiple days in Tijuana, Mexico by

 police officers but escaped. He then relocated to Puerta Vallarta, Mexico where he

 was kidnapped and tortured a second time by police officers but again escaped.

       Lockwood Alvarez relocated back to Tijuana where he lived for two years

 without experiencing kidnapping or torture. Working as an electrician, he later

 received a shooting threat from his employer. Following the threat, in 2018,

 Lockwood Alvarez sought U.S. admission at the border in San Ysidro, California,

 without a valid entry document. The Department of Homeland Security charged him

 with inadmissibility under 8 U.S.C. § 1182(a)(7)(A)(i)(I).



                                               2
Appellate Case: 20-9502    Document: 010110718259        Date Filed: 08/01/2022     Page: 3



       The IJ found clear and convincing evidence supporting the charge. Lockwood

 Alvarez then applied for deferral of removal under CAT and the IJ denied his

 application. The IJ found that, under 8 C.F.R. § 208.16(c), he had “not demonstrated

 that it is more likely than not that he will be tortured upon return to Mexico.” Id. at

 130. Regarding relocation, the IJ determined:

       [Lockwood Alvarez] has not established that relocation is foreclosed. 8
       C.F.R. § 208.16(c)(3). . . . After the second kidnapping, [Lockwood
       Alvarez] was able to move, work, and live without being detained or
       harmed again for at least two years. And . . . [Lockwood Alvarez]
       testified that he encountered authorities after being kidnapped but was
       never asked for money or harmed in any way during these numerous
       contacts, suggesting that he was able to safely relocate. Furthermore,
       [Lockwood Alvarez] left Mexico and traveled to the United States
       because of a dispute with a former employer, wholly unrelated to the
       incidents of past harm.

 Id. Ultimately, after weighing the “totality of the independent evidence,” the judge

 found that Lockwood Alvarez had “not demonstrated that it is more likely than not

 that he will be tortured upon return to Mexico.” Id. at 131.

       Lockwood Alvarez appealed the IJ’s decision to the BIA. The decision was

 issued by a single BIA member, “review[ing] the findings of fact . . . under the

 ‘clearly erroneous’ standard,” and “review[ing] all other issues, including issues of

 law, discretion, or judgment, under the de novo standard.” Id. at 3. Ultimately, the

 BIA found “no clear error in the Immigration Judge’s findings that it is not more

 likely than not that [Lockwood Alvarez] will experience torture at the hands of public

 officials in Mexico.” Id. (citing Matter of Z-Z-0-, 26 I. & N. Dec. 586, 590 (BIA

 2015) (stating “an Immigration Judge’s predictive findings of what may or may not


                                             3
Appellate Case: 20-9502    Document: 010110718259         Date Filed: 08/01/2022      Page: 4



 occur in the future are findings of fact, which are subject to a clearly erroneous

 standard of review”)). In arriving at this conclusion, the BIA weighed several

 factors, including the two asserted instances of past torture, the possibility of

 relocation in the past and future, and all country conditions evidence.

       Regarding relocation, the BIA “agreed with the Immigration Judge that

 [Lockwood Alvarez] could avoid future harm by relocating within Mexico” because

 he “was able to move to a different area of Mexico without experiencing physical

 harm for at least two years after the final kidnapping incident.” Id. at 4. The BIA

 did not specifically address whether the IJ’s particular phrasing of its conclusion on

 relocation (“[Lockwood Alvarez] has not established that relocation is foreclosed”)

 changed the analysis. Id. at 130. The BIA subsequently dismissed the appeal.

 Lockwood Alvarez now petitions this court for review of the BIA decision.

                                           II.

       We review “the BIA’s legal determinations de novo, and its findings of fact

 under a substantial-evidence standard.” Xue v. Lynch, 846 F.3d 1099, 1104 (10th Cir.

 2017) (quoting Niang v. Gonzales, 422 F.3d 1187, 1196 (10th Cir. 2005)). When a

 single BIA member issues a decision, “we review the [BIA] order as the final agency

 determination and limit our review to the grounds relied upon by the BIA.” Htun v.

 Lynch, 818 F.3d 1111, 1118 (10th Cir. 2016). Of course, “when seeking to

 understand the grounds provided by the BIA, we are not precluded from consulting

 the IJ’s more complete explanation of those same grounds.” Uanreroro v. Gonzales,

 443 F.3d 1197, 1204 (10th Cir. 2006). However, “[a]s long as the BIA decision

                                             4
Appellate Case: 20-9502     Document: 010110718259         Date Filed: 08/01/2022     Page: 5



 contains a discernable substantive discussion, . . . our review extends no further,

 unless it explicitly incorporates or references an expanded version of the same

 reasoning below.” Id.

        The BIA reviews the IJ’s findings of fact under the clearly erroneous standard,

 and it reviews all other issues, including those of law, discretion, or judgment, under

 the de novo standard. 8 C.F.R. § 1003.1(d)(3)(i)–(ii). To succeed on a CAT claim,

 an applicant must show “it is more likely than not that he or she would be tortured if

 removed to the proposed country of removal.” Id. § 1208.16(c)(2). In assessing that

 showing, an IJ must consider the totality of circumstances, that is, all evidence

 relevant to the possibility of future torture, including: (1) evidence of past torture; (2)

 evidence that applicant could relocate to a part of the country where he or she will

 not likely be tortured; (3) evidence of gross, flagrant, or mass violations of human

 rights within the proposed country of removal; and (4) other relevant information

 regarding country conditions. Id. § 1208.16(c)(3).

        Lockwood Alvarez asks this court to overturn the BIA’s decision because it

 “affirmed the Immigration Judge’s conclusion, without addressing the Immigration

 Judge’s misapplication of the legal standard” under the relocation factor. Aplt. Br. at

 40. To be clear, we agree that the IJ applied the wrong test when it stated that the

 possibility of relocation must be foreclosed or impossible. See Manning v. Barr, 954

 F.3d 477, 488 (2d Cir. 2020) (finding that there is “not . . . a burden on the applicant

 to establish relocation is not possible”); Maldonado v. Lynch, 786 F.3d 1155, 1164

 (9th Cir. 2015) (en banc) (“Section 1208.16(c)(2) does not place a burden on an

                                              5
Appellate Case: 20-9502     Document: 010110718259         Date Filed: 08/01/2022     Page: 6



 applicant to demonstrate that relocation within the proposed country of removal is

 impossible.”); see also Patel v. Att’y Gen., 259 F. App’x 511, 513 (3d Cir. 2007)

 (unpublished) (“There is . . . no need to establish that internal relocation is

 impossible or unreasonable in order to make out a prima facie case for relief under

 the [Convention Against Torture].”). But our review does not extend into the IJ’s

 decision because “the BIA decision contain[ed] a discernable substantive discussion”

 and gave no reason to look beyond that discussion. Uanreroro, 443 F.3d at 1204.

 Further, and regardless of the IJ’s framing of the relocation standard, the BIA’s

 decision on the relocation factor was based on a purely factual finding supported by

 substantial evidence.

        In its decision, the single-member BIA analyzed several factors, including the

 asserted instances of past torture, the possibility of relocation in the past and future,

 and all country conditions evidence. While Lockwood Alvarez claims that unequal,

 even “determinative” weight was placed on the relocation factor, there is no evidence

 of this claim. Aplt. Br. at 39–40. Rather, the BIA properly weighed each factor in its

 analysis of the totality of the circumstances. No factor was considered dispositive.

        The BIA found the relocation factor weighed against Lockwood Alvarez,

 specifically stating that he “could avoid future harm by relocating within Mexico.”

 R. Vol. I at 3. Contrary to Lockwood Alvarez’s contention, the BIA did not require

 proof that relocation would be impossible and it did not state that he failed to show

 relocation was foreclosed; the BIA simply concluded that Lockwood Alvarez “could

 avoid future harm.” Aplt. Br. at 40. Notably, the basis of this conclusion was a

                                             6
Appellate Case: 20-9502      Document: 010110718259          Date Filed: 08/01/2022         Page: 7



 purely factual finding—that Lockwood Alvarez “was able to move to a different area

 of Mexico without experiencing physical harm for at least two years after the final

 kidnapping incident”—which was supported by substantial evidence. R. Vol. I at 4;

 see Uanreroro, 443 F.3d at 1205 (stating that a factual finding meets the substantial

 evidence standard where it is supported by “reasonable, substantial, and probative

 evidence”). Therefore, because the BIA’s conclusion relied on a purely factual

 finding unaffected by any legal standard, we find no error in the BIA’s analysis under

 the relocation factor.

        The fact that the IJ inaccurately applied the factor to require that relocation

 was impossible does not change our view on whether the BIA erred in its legal

 determination or failed to support its conclusion with substantial evidence. When a

 single BIA member issues a decision, “we review the [BIA] order as the final agency

 determination and limit our review to the grounds relied upon by the BIA.” Htun,

 818 F.3d at 1118. In this case, we would only look to an IJ’s decision “when seeking

 to understand the grounds provided by the BIA.” Uanreroro, 443 F.3d at 1204. But

 here, the terms of the BIA decision provide no reason for us to “consult” the IJ’s

 decision for a “more complete explanation.” Id. The BIA applied the plain language

 of the federal regulations to properly treat the possibility of relocation as one factor

 bearing on the likelihood of torture. See 8 C.F.R. § 1208.16(c)(3). Accordingly,

 considering the BIA’s discernable substantive discussion—applying factual findings

 supported by substantial evidence under the proper legal standards—we do not



                                               7
Appellate Case: 20-9502    Document: 010110718259         Date Filed: 08/01/2022       Page: 8



 extend our review beyond this final agency determination. See Htun, 818 F.3d at

 1118; Uanreroro, 443 F.3d at 1204. 1

       In addition to challenging the BIA’s treatment of the relocation factor,

 Lockwood Alvarez makes three other arguments for reversal. First, he objects to the

 BIA applying the clear error standard for predictive findings on the likelihood of

 torture. He argues that Matter of R-A-F-, 27 I. & N. Dec. 778, 779 (A.G. 2020),

 signals a shift to de novo review of an IJ’s predictions as to future events. But in that

 case, the U.S. Attorney General only confirmed the distinction between predictions

 of future events and characterization of future events as torture: “the immigration

 judge’s prediction as to what would likely happen to the [applicant] if removed may

 have been a factual determination that the [BIA] reviews only for clear error, but

 whether that predicted outcome satisfies the regulatory definition of torture . . .

 constitutes a legal judgment subject to de novo review, as it necessarily involves

 applying the law to decided facts.” Id. (citations and internal quotations marks

 omitted). Here, the BIA correctly applied this approach as it reviewed the IJ’s

 predictions, such as whether Lockwood Alvarez could relocate, under the clear error

 standard, and nothing in the decision shows that the BIA applied any

 characterizations of these predictions outside a de novo standard of review.

       Second, Lockwood Alvarez maintains that the BIA erred by applying a burden

 of proof above substantial grounds for evaluating the risk of torture. However, to “be


       1
        The dissent does not grapple with the unique standard of review in
 immigration cases. See Uanreroro, 443 F.3d at 1203.
                                             8
Appellate Case: 20-9502     Document: 010110718259       Date Filed: 08/01/2022       Page: 9



 entitled to any type of CAT relief, an applicant must ‘establish that it is more likely

 than not that he or she would be tortured if removed to the proposed country of

 removal.’” Igiebor v. Barr, 981 F.3d 1123, 1128 (10th Cir. 2020) (quoting 8 C.F.R.

 § 1208.16(c)(2)). Following the proper circuit authority and the federal regulations,

 the BIA applied the correct standard; it did not apply a stricter, mathematical one as

 Lockwood Alvarez submits.

        Third, Lockwood Alvarez declares that the BIA erred by requiring proof of a

 particularized risk of torture. Under governing authority, “pervasive violence in an

 applicant’s country generally is insufficient to demonstrate [that] the applicant is

 more likely than not to be tortured upon returning there.” Escobar-Hernandez v.

 Barr, 940 F.3d 1358, 1362 (10th Cir. 2019); 8 C.F.R. § 1208.17(a) (requiring a

 deferral-of-removal applicant to show that he or she will likely be tortured after

 removal). The BIA here appropriately required Lockwood Alvarez to show that he

 would be tortured. As he presented only generalized country conditions, the BIA did

 not err in affirming that Lockwood Alvarez failed to meet his burden to show a

 particularized risk of torture. Matter of W-G-R-, 26 I. & N. Dec. 208, 225–26 (BIA

 2014) (rejecting claim based on chain of assumptions in fear of what might happen,

 rather than evidence that meets the burden of demonstrating it is more likely than not

 that the applicant will be subject to torture).

                                           III.

        Lockwood Alvarez also filed a motion for leave to proceed in forma pauperis.

 To proceed in forma pauperis, litigants must show a “reasoned, nonfrivolous

                                              9
Appellate Case: 20-9502    Document: 010110718259            Date Filed: 08/01/2022   Page: 10



  argument on the law and facts in support of the issues raised in the action.” Lister v.

  Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). As he presented law and

  facts to challenge the BIA’s decision, Lockwood Alvarez’s petition for review is

  nonfrivolous. We therefore grant his motion for leave to proceed in forma pauperis.

                                            IV.

        In conclusion, the BIA reviewed this case under the proper legal standards,

  applied factual findings supported by substantial evidence, and did not err in finding

  Lockwood Alvarez failed to establish a reasonable probability of future persecution.

  Because the BIA’s relocation conclusion rested on a purely factual finding supported

  by substantial evidence, it was unaffected by the legal standard used by the IJ. Thus,

  we deny Lockwood Alvarez’s petition. We also grant Lockwood Alvarez’s motion

  for leave to proceed in forma pauperis.


                                                  Entered for the Court



                                                  Allison H. Eid
                                                  Circuit Judge




                                             10
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022   Page: 11



  Lockwood Alvarez v. Garland, No. 20-9502
  BACHARACH, J., dissenting

         I respectfully dissent. Mr. Carlos Lockwood Alvarez is a noncitizen

  subject to removal. But he allegedly fears that removal would subject him

  to torture in Mexico. Given this alleged fear, he invokes a federal

  regulation authorizing deferral of removal for noncitizens who show a

  likelihood of torture. 8 C.F.R. §§ 1208.16(c), 1208.17(a).

         In considering whether to defer removal, the immigration judge

  needed to consider multiple factors, including the possibility that Mr.

  Lockwood Alvarez could avoid torture by relocating within the country of

  removal. 8 C.F.R. § 1208.16(c)(3). The immigration judge considered these

  factors and found that Mr. Lockwood Alvarez had not shown a likelihood

  of torture upon removal to Mexico.

         Mr. Lockwood Alvarez challenges this conclusion, arguing in part

  that

         •     the immigration judge legally erred by requiring proof that
               relocation would be foreclosed and

         •     this error should have prevented the Board of Immigration
               Appeals from applying the deferential clear-error standard to
               the immigration judge’s finding on relocation.

  I agree with Mr. Lockwood Alvarez.
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022   Page: 12



  1.    Mr. Lockwood Alvarez allegedly suffers torture in Mexico.

        Mr. Lockwood Alvarez is a Mexican citizen who testified that he had

  twice been kidnapped and tortured by Mexican police: the first time in

  Tijuana, the second time in Puerto Vallarta. After these kidnappings, he

  briefly lived without incident in a gated community. After leaving that

  community, however, he allegedly faced more threats and harassment.

  Fearing a third kidnapping, Mr. Lockwood Alvarez fled to the United

  States and sought deferral of removal under the Convention Against

  Torture. 1

  2.    The Board orders removal.

        An immigration judge rejected the claim, concluding that Mr.

  Lockwood Alvarez had not shown a likelihood of torture in Mexico. In

  reaching this conclusion, the immigration judge reasoned in part that Mr.

  Lockwood Alvarez had not proven that relocation within Mexico would be

  foreclosed.

        He appealed to the Board of Immigration Appeals. In that appeal, the

  Board considered relocation as a factual issue bearing on the likelihood of

  torture. Treating the possibility of relocation as a factual issue, the Board

  concluded that the immigration judge had not clearly erred and adopted her



  1
       He also requested asylum and withholding of removal, but these
  requests aren’t involved here.

                                        2
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022    Page: 13



  factual finding. Given the possibility of relocation, the Board also

  concluded that Mr. Lockwood Alvarez had not proven a likelihood of

  torture. So the Board ordered removal.

  3.    The Board legally erred by applying the clear-error standard of
        review, rather than de novo review, because the immigration
        judge had based her factual finding on the wrong legal test.

        Because the Board issued its own opinion, we review its opinion

  rather than the immigration judge’s. Ritonga v. Holder, 633 F.3d 971, 974

  (10th Cir. 2011). Mr. Lockwood Alvarez argues that the Board shouldn’t

  have applied the clear-error standard to the factual findings on relocation

  because the immigration judge had applied the wrong legal test. 2 I agree

  with Mr. Lockwood Alverez.

        As the majority acknowledges, the immigration judge based her

  factual finding on the wrong legal test. Given the immigration judge’s use

  of the wrong legal test, the Board should have conducted de novo review

  rather than use the deferential clear-error standard of review.




  2
        For example, Mr. Lockwood Alvarez argues in his opening brief:

              The Immigration Judge determined that Lockwood “has not
        established that relocation is foreclosed.” On clear error review,
        the [Board of Immigration Appeals] affirmed the Immigration
        Judge’s conclusion, without addressing the Immigration Judge’s
        misapplication of the legal standard.

  Appellant’s Opening Br. at 40 (footnotes omitted).
                                        3
Appellate Case: 20-9502   Document: 010110718259    Date Filed: 08/01/2022   Page: 14



        A.    The immigration judge used the wrong legal test to find that
              relocation wasn’t foreclosed, so the Board should not have
              applied the deferential clear-error standard.

        The immigration judge concluded that Mr. Lockwood Alvarez hadn’t

  shown a likelihood of torture upon returning to Mexico. In reaching this

  conclusion, the judge relied mainly on three findings:

        1.    Mr. Lockwood Alvarez hadn’t established that relocation
              within Mexico would be foreclosed.

        2.    The evidence of dangerous conditions in Mexico was not
              enough to support Mr. Lockwood Alvarez’s claim that torture
              was more likely than not.

        3.    He hadn’t shown that he would be personally targeted for
              torture.

  In my view, the immigration judge applied the wrong legal test when

  considering the first factor (the possibility of relocation).

        Though noncitizens bear the burden of proving a likelihood of

  torture, the immigration judge can assess the proof based on various forms

  of evidence, including the ability to avoid torture by relocating within the

  country of removal. 8 C.F.R. § 1208.16(c)(3)(i)–(iv). But noncitizens may

  satisfy their burden even if it’d be possible to relocate within the country

  of removal. Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015) (en

  banc).

        In the appeal from the immigration judge’s ruling, the Board properly

  described the noncitizen’s burden, treating the possibility of relocation as


                                         4
Appellate Case: 20-9502   Document: 010110718259     Date Filed: 08/01/2022   Page: 15



  simply one factor bearing on the likelihood of torture. But the immigration

  judge had gone further, requiring Mr. Lockwood Alvarez to establish that

  relocation would be foreclosed. Indeed, the majority acknowledges that the

  immigration judge used the wrong legal test by forcing Mr. Lockwood

  Alvarez to address relocation and prove that it would be foreclosed. Maj.

  Op. at 5–6; see Manning v. Barr, 954 F.3d 477, 488 (2d Cir. 2020) (stating

  that 8 C.F.R. § 1208.16(c)(3)(ii) “does not mean there is a burden on the

  applicant to establish relocation is not possible”); Maldonado, 786 F.3d at

  1164 (“Section 1208.16(c)(2) [the provision placing the overall burden of

  proof on the petitioner] does not place a burden on an applicant to

  demonstrate that relocation within the proposed country of removal is

  impossible . . . .”); see also Patel v. Att’y Gen. of U.S., 259 F. App’x 511,

  513 (3d Cir. 2007) (unpublished) (“There is . . . no need to establish that

  internal relocation is impossible or unreasonable in order to make out a

  prima facie case for relief under the [Convention Against Torture].”).

        Despite the immigration judge’s error, the Board deferred to her

  factual finding on relocation by using the deferential clear-error test. In my

  view, the Board erred in deferring to the immigration judge’s factual

  finding despite her use of the wrong legal test.

        The Supreme Court has explained that the clear-error test is based on

  deference to the original fact-finders because of their superior vantage

  point and the inefficiency of relitigating factual issues on appeal. Anderson

                                        5
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022    Page: 16



  v. City of Bessemer City, 470 U.S. 564, 574–75 (1985). The Department of

  Justice adopted this rationale in the immigration context, enacting

  regulations requiring the Board of Immigration Appeals to use the clear-

  error standard when reviewing an immigration judge’s factual findings.

  Board of Immigration Appeals: Procedural Reforms to Improve Case

  Management 67 Fed. Reg. 54,878, 54,889–90 (Aug. 26, 2002) (codified at

  8 C.F.R. § 1003.1(d)(3)).

        Deference to the original fact-finders makes no sense, however, when

  they base their factual findings on the wrong legal test. See Inwood Lab’ys,

  Inc. v. Ives Lab’ys, Inc., 456 U.S. 844, 855 n.15 (1982) (“Of course, if the

  trial court bases its findings upon a mistaken impression of applicable

  legal principles, the reviewing court is not bound by the clearly erroneous

  standard.”); see also Solantic, LLC v. City of Neptune Beach, 410 F.3d

  1250, 1254 (11th Cir. 2005) (stating that application of the clear-error

  standard to a district court’s factual findings is “premised on the

  understanding that ‘[a]pplication of an improper legal standard . . . is

  never within the district court’s discretion’” (quoting Johnson & Johnson

  Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1246 (11th Cir.

  2002))). So we’ve held that “when a lower court’s factual findings are

  premised on improper legal standards . . . , they are not entitled to the

  protection of the clearly erroneous standard, but are subject to de novo

  review.” In re Kretzinger, 103 F.3d 943, 946 (10th Cir. 1996) (quoting In

                                        6
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022     Page: 17



  re Osborn, 24 F.3d 1199, 1203 (10th Cir. 1994), abrogated in part on other

  grounds by Eastman v. Union Pac. R.R., 493 F.3d 1151 (10th Cir. 2007));

  see also Kabba v. Mukasey, 530 F.3d 1239, 1245 (10th Cir. 2008) (calling

  Kretizinger’s holding “uncontroversial”). Other circuits routinely take the

  same approach, replacing the clear-error standard with de novo review

  when the original fact-finder has premised a factual finding on an incorrect

  application of legal principles. Harrison v. United States, 284 F.3d 293,

  297–98 (1st Cir. 2002); Star Indus., Inc. v. Bacardi & Co., 412 F.3d 373,

  382 (2d Cir. 2005); Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 460

  (4th Cir. 1996); Aransas Project v. Shaw, 775 F.3d 641, 658 (5th Cir.

  2014); Lincoln v. Board of Regents, 697 F.2d 928, 942 n.13 (11th Cir.

  1983).

        The Board not only deferred to the immigration judge’s factual

  finding under the clear-error standard but also adopted her factual finding

  on the ability to relocate:

        Further, we agree with the Immigration Judge that the respondent
        could avoid future harm by relocating within Mexico. “Evidence
        that the applicant could relocate to a part of the country of
        removal where he . . . is not likely to be tortured” is relevant to
        determining that clear probability of future torture. 8 C.F.R.
        § 1208.16(c)(3)(ii). As the Immigration Judge found, the
        respondent was able to move to a different area of Mexico
        without experiencing physical harm for at least two years after
        the final kidnapping incident (IJ at 9). Therefore, we find no
        clear error in the Immigration Judge’s factual findings with
        regard to internal relocation.

 R. vol. I, at 4.

                                        7
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022   Page: 18



        The Board erred by applying the clear-error standard and adopting

  the immigration judge’s factual finding despite her use of the wrong legal

  test. Given the immigration judge’s error, our precedent required the Board

  to conduct de novo review. The majority compounds the Board’s mistake

  by disregarding its deference to a factual finding that had been based on

  the wrong legal test.

        B.    The Board’s use of the wrong standard of review tainted its
              decision.

        The Board’s application of the wrong standard of review requires us

  to remand because we don’t know what the Board would have decided if it

  hadn’t relied on the immigration judge’s factual finding as to relocation.

  See, e.g., United States v. Cordery, 656 F.3d 1103, 1108 (10th Cir. 2011)

  (“There is no way for us to know exactly what . . . the court would have

  chosen in the absence of the . . . impermissible factor.”); accord Rafiq v.

  Gonzales, 468 F.3d 165, 167 (2d Cir. 2006) (granting the petition for

  judicial review because the Board of Immigration Appeals didn’t apply the

  correct standard).

        To predict the outcome without the Board’s mistaken use of the

  clear-error standard, we’d consider the account of Mr. Lockwood Alvarez,

  who the immigration judge regarded as generally credible. R. vol. I, at

  124–27. Mr. Lockwood Alvarez testified that after the second kidnapping,

  he had safely moved to a gated community in Tijuana. But he later left the


                                        8
Appellate Case: 20-9502   Document: 010110718259   Date Filed: 08/01/2022   Page: 19



  gated community, explaining that he couldn’t afford to stay there. After

  leaving, Mr. Lockwood Alvarez allegedly encountered threats and

  harassment.

        From this evidence, the Board could reasonably infer that Mr.

  Lockwood Alvarez might have difficulty relocating even if relocation were

  not foreclosed. This inference could support Mr. Lockwood Alvarez’s

  claim even if he hadn’t shown that relocation would be foreclosed. See

  Manning v. Barr, 954 F.3d 477, 488 (2d Cir. 2020) (rejecting the

  immigration judge’s conclusion that the ability to relocate weighed against

  the petitioner when relocation would have required avoidance of any

  familial contact).

        Had the Board considered this difficulty in relocating (rather than

  consider only whether relocation had been foreclosed), the Board might

  have come to a different decision when weighing the other evidence

  presented by Mr. Lockwood Alvarez. For example, the Board might have

  put greater weight on the two earlier kidnappings. Or the Board might have

  responded differently to Mr. Lockwood Alvarez’s arguments that he’d be

  targeted again—no matter where he relocated—because of his

  characteristics, including self-identification as an American, lack of

  Spanish fluency, and foreign mannerisms. See Wanjinru v. Holder, 705

  F.3d 258, 266 (7th Cir. 2013) (remanding in part because the noncitizen



                                        9
Appellate Case: 20-9502    Document: 010110718259   Date Filed: 08/01/2022   Page: 20



  “would stick out” if he relocated because he couldn’t speak “the local

  language (at least without an accent)”).

                                       * * *

        Because the immigration judge based her factual finding on the

  wrong legal test, the Board should have conducted de novo review on

  relocation rather than use the deferential clear-error standard. Because the

  Board used the wrong standard of review, we have no way of knowing what

  it would have decided under de novo review. So I would vacate the

  decision and remand for the Board to conduct de novo review of the factual

  finding on relocation.




                                         10